Appeal from a judgment of the Supreme Court (Monserrate, J.), entered January 16, 1992 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner’s application for habeas corpus relief is based upon the alleged repugnancy of the verdicts rendered in his criminal trial. We agree with Supreme Court that habeas corpus relief was inappropriate in this case given the pendency of petitioner’s direct appeal of his conviction and petitioner’s failure to allege facts meriting a departure from traditional orderly procedure (see, People ex rel. Webb v Leonardo, 136 AD2d 840; People ex rel. Sanchez v Hoke, 132 AD2d 861). We have considered petitioner’s other contentions and find them to be without merit.
Weiss, P. J., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.